                   IN THE UNITED STATES DISTRICT COURT
               FOR THE MIDDLE DISTRICT OF NORTH CAROLINA
                         Civil Action No. 1:17-CV-00515

MICHAEL CROWELL,

              Plaintiff,

v.

                                                     DEFENDANTS’ RESPONSE TO
ROY COOPER, Governor of North Carolina, in           PLAINTIFF’S REQUEST FOR A
his official capacity only; ROBERT B.                 DISCOVERY CONFERENCE
CORDLE, Chair, State Board of Elections, in
his official capacity only; STELLA
ANDERSON, JEFF CARMON III, DAVID C.
BLACK, and KEN RAYMOND, members,
State Board of Elections, in their official
capacities only;

              Defendants.


       Defendants ROY COOPER, in his official capacity as Governor of North

Carolina; and ROBERT B. CORDLE, STELLA ANDERSON, JEFF CARMON III,

DAVID C. BLACK, and KEN RAYMOND, in their official capacities as members of the

State Board of Elections, respectfully submit this response to Plaintiff’s Request for a

Discovery Conference (Doc. 79).

       Although Defendants do not object to a conference to consider Plaintiff’s desire to

open discovery, Defendants do not agree that discovery is necessary. Defendants contend

that the case should be dismissed as a matter of law. (See Docs. 66, 67, 77, 78).

Therefore, any discovery would be futile and a misallocation of the State’s resources.

       Respectfully submitted, this 20th day of December, 2019.




      Case 1:17-cv-00515-WO-JEP Document 80 Filed 12/20/19 Page 1 of 4
                                   JOSHUA H. STEIN
                                   Attorney General

                                   /s/ Paul M. Cox

                                   Alexander McC. Peters
                                   Chief Deputy Attorney General
                                   N.C. State Bar No. 13654
                                   apeters@ncdoj.gov

                                   Paul M. Cox
                                   Special Deputy Attorney General
                                   N.C. State Bar No. 49146
                                   pcox@ncdoj.gov

                                   N.C. Department of Justice
                                   P.O. Box 629
                                   Raleigh, NC 27602
                                   Telephone: (919) 716-6900
                                   Facsimile: (919) 716-6763

                                   Attorneys for State Board Defendants


                                   /s/ Brian D. Rabinovitz (w/ permission)

                                   Amar Majmundar
                                   Senior Deputy Attorney General
                                   N.C. State Bar No. 24668
                                   amajmundar@ncdoj.gov

                                   Olga E. Vysotskaya de Brito
                                   Special Deputy Attorney General
                                   N.C. State Bar No. 31846
                                   ovysotskaya@ncdoj.gov

                                   Brian D. Rabinovitz
                                   Special Deputy Attorney General
                                   N.C. State Bar No. 41538
                                   brabinovitz@ncdoj.gov

                                   N.C. Department of Justice
                                   Post Office Box 629

                               2



Case 1:17-cv-00515-WO-JEP Document 80 Filed 12/20/19 Page 2 of 4
                                   Raleigh, NC 27602
                                   Telephone: (919) 716-6821
                                   Facsimile: (919) 716-6759

                                   Attorneys for Defendant Cooper




                               3



Case 1:17-cv-00515-WO-JEP Document 80 Filed 12/20/19 Page 3 of 4
                             CERTIFICATE OF SERVICE

       I hereby certify that on this date I electronically filed the foregoing document with

the clerk of Court using the CM/ECF system which will send notification of such to all

counsel of record in this matter.

       This 20th day of December, 2019.

                                                          /s/ Paul M. Cox
                                                          Paul M. Cox
                                                          Special Deputy Attorney General




                                              4



       Case 1:17-cv-00515-WO-JEP Document 80 Filed 12/20/19 Page 4 of 4
